DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-10, 12, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on March 28, 2022.
Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nascimento et al. (US 2009/0023836; cited in Applicant’s IDS) in view of Narayan et al. (US 2006/0107945) and Yuan et al. (CN101367986A; cited in prior Office action).
Regarding Claim 11, Nascimento teaches environmentally degradable polymeric compositions obtained from the biodegradable polymers poly(hydroxybutyrate) (PHB; equivalent to the claimed PHA (D)) and polylactic acid (PLA; equivalent to the claimed (A)) (Abstract).  
Nascimento’s compositions are prepared by pre-mixing the PLA, PHB, and other optional additives at ambient temperature (p. 4, [0057]) followed by melt blending in an extruder (p. 4, [0059]-[0066]).  
The composition may be formed into molded products including packaging materials (p. 1, [0016]).  Nascimento generally teaches the use of natural filler materials including starch (p. 3, [0038]).  Nascimento does not teach a starch containing the claimed plasticizer (C) and modifier (E), nor does the reference expressly teach blending the starch and PLA prior to adding PHB.  
Narayan teaches a modified plasticized starch that is useful in preparing starch-polymer compositions that are at least partially biodegradable.  The starch is thermoplastic and has a lower viscosity than traditional thermoplastic starch (Abstract).  When combined with polyesters, the modified plasticized starch yields products having a good balance of mechanical properties, water resistance, processability, and biodegradation rate (p. 2, [0022]).  
The modified starch composition comprises a mixture of starch; a chemical modifier selected from dibasic organic acids, anhydrides of dibasic organic acids, and mixtures thereof; and a plasticizer (p. 3, [0028]).  Preferred plasticizers include glycerol (p. 3, [0040]), while preferred modifiers include maleic, succinic, itaconic, phthalic, and stearic anhydrides (p. 4, [0046]).  
Narayan’s thermoplastic starch (TPS) reads on the claimed component (B) comprising a plasticizer (C) such as glycerol and a modifier (E) such as maleic, succinic, itaconic, phthalic, or stearic anhydride.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Narayan’s TPS including a plasticizer and modifier for use in Nascimento’s composition, as it is expressly suggested for use in biodegradable blends with additional polymers; exhibits a lower viscosity than traditional TPS materials; and yields products having a good balance of mechanical properties, water resistance, processability, and biodegradation rate.
Narayan teaches toward blending starch (B), plasticizer (C), and modifier (E).  Nascimento generally teaches toward pre-mixing the various blend components (see, e.g., p. 3, [0049]).  Nascimento’s composition may be formed into molded products including packaging materials (p. 1, [0016]).  However, neither Nascimento nor Narayan teach the claimed order of mixing/blending.
In the same field of endeavor, Yuan teaches compounding starch with PLA as a method to reduce cost (p. 1, [0003]).  The starch-PLA blend is used to form various molded products including packaging materials (p. 3-4, [0017]). Yuan’s starch includes a modifier containing reactive groups (p. 3, [0013]) and additives such as plasticizers (p. 4, [0015]).  Yuan’s examples illustrate a process in which starch and reactive modifier are premixed; the combination is dry blended with PLA; the resulting dry blend is fed to a twin screw extruder and melt blended; and the blended product is extruded and granulated (see, e.g., Example 3, p. 5-6).
It would have been obvious to one of ordinary skill in the art at the time of filing to adopt Yuan’s order of mixing modified starch and PLA when modifying Nascimento in view of Narayan, as it is shown to be useful in forming compositionally similar blends of modified starch and PLA that are used for the same purpose as Nascimento’s blends.  Modification of Nascimento in view of Narayan and Yuan results in a method which includes the following steps:
A.	Pre-mixing Narayan’s starch (B), plasticizer (C), and modifier (E);
B.	Dry blending the mixture of starch (B), plasticizer (C), and modifier (E) with Nascimento’s PLA (A);
C.	Melt blending and granulating the dry blend of starch (B), modifier (E), plasticizer (C), and PLA (A) (see, e.g., Yuan’s Example 3 at p. 5-6);
D.	Pre-mixing the granulated product comprising (A), (B), (C), and (E) at ambient temperature (see Nascimento at p. 4, [0057]);
E.	Melt blending the granulated product comprising (A), (B), (C), and (E) with Nascimento’s PHB (D) in an extruder (see Nascimento at p. 4, [0058]-[0065]);
F.	Granulating the melt blended product (see Nascimento at p. 4, [0066]); and
G.	Injection molding the granulated product (Nascimento at p. 4-5, [0067]-[0071]).
Steps (B) and (C) described above, alone or in combination, read on the claimed step of simultaneously blending at least one component (B) and at least one component (A).  These steps precede step (D) described above which reads on the claimed step of adding component (D) to the blending process.  Therefore, modification of Nascimento in view of Narayan and Yuan as applied above reads on Claim 11.
Regarding Claim 13, step (B) described above is described in more detail by Yuan at page 5, [0022].  This step involves combining PLLA and modified starch in a high-speed mixer.  No heating or cooling takes place during the high-speed mixing process; therefore, the process takes place “at laboratory temperature”.  When applied to the combination of Nascimento’s PLA and Narayan’s TPS comprising a modifier and plasticizer, this reads on the claimed step of preparing a dry blend including starch, modifier (E), a substance from group (C), and a polymer from group (A).  As described above, step (B) precedes addition of Nascimento’s PHB corresponding to the claimed component (D).
Nascimento suggests drying of all components of the blend to remove residual moisture (p. 4, [0054]-[0055]).  Drying reads on a step of removing excess humidity by atmospheric degassing before output of a hot-melt from a last blending step.  
As suggested by Nascimento, the final product is subjected to injection molding to form molded products.  This process involves filling of a mold cavity (p. 4-5, [0070]-[0071]).  The terms “mold” and “die” are used interchangeably in the art. One of ordinary skill in the art would recognize that Nascimento’s mold and the claimed die refer to the same feature.  Therefore, Nascimento’s injection molding step reads on the claimed step (ii).
Regarding Claims 14 and 21, step (C) described above involves melt blending (i.e. forming a hot melt) of components (A) and (B) without the presence of (D).  Yuan’s example illustrates extrusion and granulation of a comparable product (p. 4-5, [0022]).  One of ordinary skill in the art will recognize that granulation involves cooling and dividing an extruded strand that is cooled by air (i.e. a gas).  The cited references do not require removal of water.  Step (D) described above involves combining the granulated pellets comprising (A) and (B) with Nascimento’s PHB (D).  This occurs before steps (E)-(G), and therefore takes place before the last blending phase. 
As suggested by Nascimento, the final product is subjected to injection molding to form molded products.  This process involves filling of a mold cavity (p. 4-5, [0070]-[0071]).  The terms “mold” and “die” are used interchangeably in the art. One of ordinary skill in the art would recognize that Nascimento’s mold and the claimed die refer to the same feature.  Therefore, Nascimento’s injection molding step reads on the claimed step (ii).  
Regarding Claim 15, the process described above includes two blending steps, steps (C) and (E).  Both of these steps take place in an extruder (see Yuan at p. 5-6, [0022]; Nascimento at p. 4, [0058]-[0065]), which reads on a blending device as claimed.

Response to Arguments

The amendments to Claims 13, 14, and 21 are sufficient to overcome the objection to Claim 21 and the rejection of Claims 13, 14, and 21 under 35 U.S.C. 112(b) presented in the previous Office action.
The Applicant’s arguments filed September 9, 2022, with respect to the rejection of Claims 11, 13-15, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Although Yuan does generally suggest the use of a plasticizer at page 4, [0015], the polyethylene oxide (PEO) employed in Yuan’s examples is not used in this capacity.  Rather, it is reacted with a portion of starch that has been modified with a coupling agent to form a compatibilizer.  The description of Yuan’s examples presented in the previous Office action is not accurate and the combination of Nascimento and Yuan alone is not sufficient to sustain a rejection under 35 U.S.C. 103.  The previous ground of rejection under 35 U.S.C. 103 has been withdrawn.  
However, upon further consideration, a new ground of rejection is made in view of Nascimento, Narayan, and Yuan.  The new ground of rejection was not necessitated by the amendment to claims 13, 14, and 21.  Therefore, this Office action is made non-final.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762